                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RAYMEY VOSS                                                                     PLAINTIFF
#0034336

v.                               Case No. 4:21-cv-157-LPR

JOHN STALEY, Sheriff, and
KRISTIE FLUD, Jail Administrator, Lonoke County                              DEFENDANTS


                                       JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. Dismissal counts as a strike.      28

U.S.C. § 1915(g).

       IT IS SO ADJUDGED this 29th day of June 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
